          Case 5:20-cv-03046-KHV Document 10 Filed 05/05/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

PATRICK C. LYNN,

               Plaintiff,

               v.                                      CASE NO. 20-3046-KHV

ARAMARK, INC., et al.,

               Defendants.

                                            ORDER

       Plaintiff, Patrick C. Lynn, is a state prisoner housed at Hutchinson Correctional Facility

in Hutchinson, Kansas (“HCF”).        Plaintiff filed this § 1983 action against 31 defendants,

primarily alleging that he has not received the correct diet for his medical conditions.

       The Court entered an Order (ECF No. 7) denying Plaintiff’s motion to proceed in forma

pauperis, finding Plaintiff is subject to the “three-strikes” provision under 28 U.S.C. § 1915(g).

The Court examined the Complaint and attachments, as well as Plaintiff’s motion, and found no

showing of imminent danger of serious physical injury. The Court also granted Plaintiff until

March 31, 2020, to submit the $400.00 filing fee and extended the deadline to April 30, 2020,

upon Plaintiff’s motion. See ECF No 9. The Court’s Order provided that “[t]he failure to submit

the fee by that date will result in the dismissal of this matter without prejudice and without

additional prior notice.” (ECF No. 9.) Plaintiff has failed to pay the filing fee by the deadline set

forth in the Order.

       Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as


                                                 1
          Case 5:20-cv-03046-KHV Document 10 Filed 05/05/20 Page 2 of 2




permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        The time in which Plaintiff was required to submit the filing fee has passed without a

response from Plaintiff. As a consequence, the Court dismisses this action without prejudice

pursuant to Rule 41(b) for failure to comply with court orders. All pending motions filed by

Plaintiff are denied as moot.

        IT IS THEREFORE ORDERED BY THE COURT that this action is dismissed

without prejudice pursuant to Fed. R. Civ. P. 41(b).

        IT IS FURTHER ORDERED that all pending motions are denied as moot.

        IT IS SO ORDERED.

        Dated on this 5th day of May, 2020, in Kansas City, Kansas.

                                                s/_Kathryn H. Vratil_____
                                                KATHRYN H. VRATIL
                                                U. S. District Judge




                                                   2
